Citation Nr: 0115114	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-13 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus with postoperative osteotomies and recurrent 
plantar callosities, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to October 
1963.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO) which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's bilateral foot disability is not productive 
of marked pronation, extreme tenderness of the plantar 
surfaces of the feet, or marked inward displacement and 
severe spasm of the tendo achillis on manipulation.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for bilateral pes planus with recurrent callosities 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5276 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his foot disability does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his disability should 
be evaluated as 50 percent disabling because he has extreme 
pain, which causes difficulty ambulating, swelling, 
tenderness, and inflammation.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO afforded the veteran a VA 
examination.  The veteran also presented testimony at a 
hearing before the RO.  The Statement of the Case provided to 
the veteran and his representative informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  As such, the Board finds that the 
duty to assist was satisfied, and the Board will proceed with 
a disposition on the merits.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, a November 1980 rating decision granted the 
veteran service connection for bilateral pes planus with 
postoperative osteotomies and recurrent plantar callosities, 
and assigned a 30 percent disability evaluation.  A January 
1981 rating decision continued the evaluation.  In May 1999, 
the veteran filed a claim for increased compensation.  The 
veteran was afforded a VA examination in September 1999.  In 
November 1999, the RO issued a rating decision continuing the 
evaluation.

According to the September 1999 VA examination report, the 
veteran reported that he has had multiple surgeries for the 
recurrent calluses, as well as a bunionectomy and a 
corrective surgery of the foot to prevent further calluses.  
The veteran also related that he is not taking any medication 
for his condition.  The veteran complained that he 
experiences a "slightly burning pain" over the calluses on 
both feet, and that the pain worsens when he walks several 
blocks or stands too long.  In addition, the examiner noted 
that the veteran uses orthotic inserts, experiences no 
functional limitations, and that the veteran's calluses do 
not have an effect on his daily work.  The examiner also 
noted that the veteran is able to stand on his heels or toes, 
walk on his heels or toes, and walk on the outside of his 
feet without trouble, as well as squat and duck walk.  
Physical examination revealed that the right foot has a 
slight deformity, a flat arch, and three surgical scars.  A 
dime-sized callus was also noted.  Physical examination of 
the left foot revealed multiple surgical scars of the dorsal 
aspect over the second and third metatarsal bones, with no 
tenderness.  Dime-sized localized tenderness was noted at the 
head of the third metatarsal bone at the bottom of the left 
foot, along a fresh surgical scar.  X-rays of the right and 
left foot were negative for fractures.  A slight valgus 
deformity of the hallux of the right foot, suggestive of the 
previous bunionectomy and deformity of the proximal phalanx 
of the great right toe were noted. As to the left foot, there 
was a slight metatarsal valgus hallux deformity.  The 
diagnosis was flat feet with recurrent calluses of both feet.

Private medical records dated December 1999 through July 2000 
are also of record.  According to a letter from Jeffrey 
Noroyan, D.P.M., dated July 2000, the veteran has pain of the 
plantar flexed third metatarsal joint to the point that he is 
unable to ambulate without pain and has difficulty wearing 
shoe gear.  He also continues to have a lot of swelling, 
inflammation, and tenderness.   Dr. Noroyan also related that 
the veteran is being treated with injection and ultrasound 
therapies.  Records dated January 2000 and June 2000 show 
that the veteran related that the injection therapy has been 
very helpful.  Records for December 1999 to July 2000 relate 
the veteran's complaints of soreness and tenderness on weight 
bearing.  Bilateral palpable edemas of the fourth 
metacarpophalangeal joint were noted in July 2000 and 
bilateral bursitis of the third metacarpophalangeal joint 
secondary to the plantar flexed third metatarsal was noted in 
a May 2000 record.  In addition, a March 2000 record states 
that metatarsal head surgery was discussed, but that the 
veteran refused it.  A record dated May 2000 states that 
extra arch cushioning and wider shoe gear was suggested to 
the veteran.

In the most recent rating decision, the RO rated the 
veteran's bilateral foot disability as 30 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 30 
percent disability evaluation is assigned under this Code for 
bilateral, severe flatfoot, with objective evidence of marked 
deformity (pronation, abduction), accentuated pain on 
manipulation and use, swelling on use, and characteristic 
callosities.  A 50 percent disability evaluation is warranted 
where there is pronounced bilateral flatfoot, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, without improvement from 
orthopedic appliances.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 30 percent disability evaluation and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has pronounced flatfoot with marked pronation, marked 
inward displacement and severe spasm of the tendo achillis 
upon manipulation, which is not improved by orthopedic shoes, 
to warrant a 50 percent disability evaluation under 
Diagnostic Code 5276.  Despite the pain that the veteran 
experiences, the veteran's symptomatology most closely fits 
within the criteria for the 30 percent rating for severe 
bilateral flatfoot.  While the veteran experiences tenderness 
of the metatarsal joints, the veteran is able to stand and 
walk on his heels and toes, squat, and duck walk without 
difficulty.  There is no objective evidence of significant 
deformity of the veteran's feet.  Additionally, the veteran 
wears orthotic inserts, and does not require a cane or 
crutches.  Moreover, the veteran reported that he experiences 
relief with injection therapy and that his calluses do not 
affect his daily work.  Therefore, the veteran's 
symptomatology most closely fits within the criteria for the 
currently assigned 30 percent evaluation.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 30 percent for bilateral 
pes planus with postoperative osteotomies and recurrent 
plantar callosities, the Board has also considered whether 
the veteran is entitled to a higher disability evaluation on 
the basis of functional loss due to pain pursuant to DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The veteran's bilateral 
foot disability is symptomatic, and he reports experiencing 
pain and tenderness.  Nevertheless, the veteran stated that 
he has no functional limitations and that injection therapy 
helps his pain.  Moreover, the current 30 percent disability 
rating for severe bilateral flatfoot contemplates pain, 
swelling, and tenderness on use.  Thus, there is no 
objective, clinical indication that his symptoms result in 
any additional functional limitation to a degree that would 
support a rating in excess of the current 30 percent 
disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his bilateral foot 
disability, standing alone, resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
from the record that the veteran is currently employed, and 
has not missed any work due to his feet.  As such, there is 
no evidence of marked interference with the veteran's 
employment.  Accordingly, the Board finds that the criteria 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for bilateral pes planus with post-operative 
osteotomies and recurrent plantar callosities on either a 
schedular or extra-schedular basis.


ORDER

An evaluation in excess of 30 percent for bilateral pes 
planus with postoperative osteotomies and recurrent plantar 
callosities is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

